DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-29 are pending for examination.
This Office action is Non-Final.


Claim Objections
Claim 8 is objected to because of the following informality:
Change from “configuration information and test information, the configuration information groups the processing” to “configuration information and test information, the configuration information grouping the processing” (page 40).
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claim 18 recites the limitation "the method" in page 42.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-7 and 23-29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to (an) abstract idea(s) without significantly more.

	Step 1: Is/are the claim(s) to a process, machine, manufacture, or composition of matter?
	Yes.

	Step 2A, Prong I: Is/are the claim(s) directed to a law of nature, a natural phenomenon, or an abstract idea?
	Yes.

	Claim 1 recites:
	processing elements configurable:
to process data according to a first dataflow; and
to be grouped into first groups of the processing elements, each of the first groups including a first dependent processing element and a provider processing element, the first dependent processing element configured to depend on output from the provider processing element according to the first dataflow,
wherein first dependent processing elements of the first groups of the processing elements are configured for testing in parallel.

	The “to process” limitation in # 1 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting “processing elements,” nothing in the claim element precludes the step from practically being performed in the mind.  For example, “to process” in the context of this claim encompasses a user processing and/or generating data on paper.

	The “to be grouped” limitation in # 2 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting “processing elements,” nothing in the claim element precludes the step from practically 

	The limitation in # 3 above merely further describes a subset of processing elements which are configured for testing in parallel.  The Examiner notes that no actual testing step is claimed.

	Claim 2 recites:
	at least some of the processing elements are further configurable:
to be grouped into second groups of the processing elements, each of the second groups including a second dependent processing element; and 
wherein second dependent processing elements of the second groups of the processing elements are configured for testing in parallel.

	The “to be grouped” limitation in # 4 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting “processing elements,” nothing in the claim element precludes the step from practically being performed in the mind.  For example, “to be grouped” in the context of this claim encompasses a user determining groups of hardware by thinking about a hardware configuration.

configured for testing in parallel.  The Examiner notes that no actual testing step is claimed.

	Claim 3 merely further describes the claimed first groups of Claim 1.

	Claim 4 merely further describes the claimed first dependent processing element of Claim 1.

	Claim 5 merely further describes 1) the claimed first dependent processing elements of Claim 1, and 2) the claimed first groups of Claim 1.

	Claim 6 merely further describes the claimed processor of Claim 1.

	Claim 7 merely further describes the claimed first dataflow of Claim 1.

	Claim 23 recites:
	a test system; and
	a chip communication system including processing elements configurable by the test system:
to process data according to a first dataflow; and
to be grouped into first groups of the processing elements, each of the first groups including a first dependent processing element and a provider 
wherein first dependent processing elements of the first groups of the processing elements are configured for testing in parallel.

	The “to process” limitation in # 6 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting “a test system,” “a chip communication system,” and “processing elements,” nothing in the claim element precludes the step from practically being performed in the mind.  For example, “to process” in the context of this claim encompasses a user processing and/or generating data on paper.

	The “to be grouped” limitation in # 2 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting “a test system,” “a chip communication system,” and “processing elements,” nothing in the claim element precludes the step from practically being performed in the mind.  For example, “to be grouped” in the context of this claim encompasses a user determining groups of hardware by thinking about a hardware configuration.

configured for testing in parallel.  The Examiner notes that no actual testing step is claimed.

	Claim 24 recites:
	at least some of the processing elements are further configurable:
to be grouped into second groups of the processing elements, each of the second groups including a second dependent processing element; and 
wherein second dependent processing elements of the second groups of the processing elements are configured for testing in parallel.

	The “to be grouped” limitation in # 9 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting “a test system,” “a chip communication system,” and “processing elements,” nothing in the claim element precludes the step from practically being performed in the mind.  For example, “to be grouped” in the context of this claim encompasses a user determining groups of hardware by thinking about a hardware configuration.

	The limitation in # 10 above merely further describes a subset of processing elements which are configured for testing in parallel.  The Examiner notes that no actual testing step is claimed.



	Claim 26 merely further describes the claimed first dependent processing element of Claim 23.

	Claim 27 merely further describes 1) the claimed first dependent processing elements of Claim 1, and 2) the claimed first groups of Claim 23.

	Claim 28 merely further describes the claimed processing elements of Claim 23.

	Claim 29 merely further describes the claimed first dataflow of Claim 23.

	Step 2A, Prong II: Do/does the claim(s) recite additional elements that integrate the judicial exception into a practical application?
	No.

	This judicial exception is not integrated into a practical application.  In particular, the claims only recite the following additional elements:
processing elements (per Claims 1 and 23),
a test system (per Claim 23), and
a chip communication system (per Claim 23).



	Step 2B: Do/does the claim(s) recite additional elements that amount to significantly more than the judicial exception?
	No.

	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea(s) into a practical application, the aforementioned additional elements amount to no more than components comprising mere instructions to apply the exception.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.

	Additionally, the Examiner references MPEP 2106.05(d)(II):
	The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity:
Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; and
	v. Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition).

	For at least the reasoning provided above, Claims 1-7 and 23-29 are patent ineligible.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Devanathan et al. (U.S. Patent No. US 7,949,920 B2), hereinafter “Devanathan.”

	With regards to Claim 16, Devanathan teaches:
	a non-transitory computer-readable medium containing a set of instructions (col. 13, lines 27-30.) that are executable by a testing system to cause the testing system to perform operations (Fig. 8 and col. 10, lines 22-33.) for testing a processor (col. 4, lines 22-24; regarding an SoC.) including processing elements configurable to process data (col. 4, lines 22-24; regarding cores; Fig. 5; col. 8, lines 58-67; and col. 9, lines 1-19.) according to a first dataflow (Fig. 5; col. 8, lines 58-67; and col. 9, lines 1-19; regarding, e.g., a test flow using a scan segment indicated, e.g., by 1 which, e.g., tests in A[Wingdings font/0xE0]B test mode.), the operations comprising:
	providing test data for testing first dependent processing (col. 6, lines 9-11; col. 6, lines 25-28; col. 7, lines 1-4; Fig. 5; col. 8, lines 58-67; and col. 9, lines 1-19.), the test data including configuration instructions for grouping the processing elements into first groups (col. 6, lines 9-11; col. 6, lines 25-28; col. 7, lines 1-4; Fig. 5; col. 8, lines 58-67; and col. 9, lines 1-19.), each of the first groups including a first dependent processing element (Fig. 5; col. 8, lines 58-67; and col. 9, lines 1-19; regarding, e.g., core B or core C.) and a provider processing element (Fig. 5; col. 8, lines 58-67; and col. 9, lines 1-19; regarding, e.g., core A.), the first dependent processing element configured to depend on output from the provider processing element according to the first dataflow (Fig. 5; col. 8, lines 58-67; and col. 9, lines 1-19.), and test information for configuring the processing elements of the first groups (col. 6, lines 9-11; col. 6, lines 25-28; col. 7, lines 1-4; Fig. 5; col. 8, lines 58-67; and col. 9, lines 1-19.); and
	testing the first groups to determine statuses of the first dependent processing elements (col. 4, lines 24-46; Fig. 5; col. 8, lines 58-67; and col. 9, lines 1-19.).


	wherein:
	applying the test information to each of the first groups comprises providing the test information to a scan chain of a processing element in each of the first groups (Fig. 5; col. 8, lines 58-67; and col. 9, lines 1-19.); and
	the method further comprises receiving test results from a scan chain of another processing element in each of the first groups (Fig. 5; col. 8, lines 58-67; col. 9, lines 1-19; and col. 4, lines 24-46.).


Allowable Subject Matter
Claims 1 and 23 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action.

Claims 2-7 and 24-29 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claims 17 and 19-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

s 8-15 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:
The elements of independent Claims 1, 8, and 23 were neither found through a search of the prior art nor considered obvious by the Examiner.  In particular, the prior art of record does not teach or suggest, in combination with the remaining limitations and in the context of their claims as a whole:
Claim 1 and 23: “…wherein first dependent processing elements of the first groups of the processing elements are configured for testing in parallel.”
Claim 8: “…testing the first groups in parallel to determine statuses of the first dependent processing elements.”


Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
Alvarez-Icaza Rivera et al. (U.S. Patent No. US 9,244,124 B2); teaching a scan test system for an integrated circuit comprising multiple processing elements.  The system comprises at least one scan input component and at least one scan clock component.  Each scan input component is configured to provide a scan input to at least two processing elements.  


Communication
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JOSEPH KUDIRKA whose telephone number is (571)270-7126.  The Examiner can normally be reached M-F 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Matt Kim, can be reached on (571) 272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JOSEPH R KUDIRKA/Primary Examiner, Art Unit 2114